IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20633
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARCO ANTONIO ULLOA-GONZALES,

                                          Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CR-56-1
                        --------------------
                           April 18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     The court-appointed counsel for Marco Antonio Ulloa-Gonzales

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).    Ulloa has received a

copy of counsel’s motion and brief, and has filed a pro se

response and motion in which he requests appointment of new

appellate counsel.    Our review of the brief filed by counsel,

Ulloa's response, and the record discloses no nonfrivolous issue

for appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20633
                                -2-

the APPEAL IS DISMISSED.   Ulloa's motion for appointment of new

counsel is DENIED.   See 5TH CIR. R. 42.2.